Citation Nr: 0732653	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-34 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-Law 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, that denied 
service connection for PTSD.  

In a June 2006 decision, the Board denied service connection 
for PTSD.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veteran's Claims (Court), 
and in an Order dated in April 2007, the Court granted a 
Joint Motion for Remand (Joint Motion) filed by the parties 
in the case and vacated the Board's June 2006 decision. The 
case was then returned to the Board for further appellate 
review.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

In the Joint Motion for Remand, the parties agreed that the 
Board failed to comply with its duty to assist the veteran in 
that it had not obtained VA medical records dated from 
October 2000 to June 2001.  The parties noted that the Board 
acknowledged that the veteran experienced combat stressors 
but found that the weight of the competent medical evidence 
was against a current diagnosis of PTSD.  The Board explained 
that the veteran began PTSD treatment at a VAMC Clinic in 
October 2000, during which time he received a diagnosis of 
PTSD.  

The parties further noted that the Board acknowledged that 
the RO did not review the evidence.  Instead, the Board 
relied on the fact that the physicians who conducted the May 
2002 and September 2003 VA examinations considered the 
October 2000 to June 2001 records along with other evidence, 
but did not find records that substantiated a diagnosis of 
PTSD.  The parties further observed that the Board found that 
because the doctors did not render a diagnosis of PTSD, there 
was no reasonable possibility that the October 2000 to June 
2001 records would change the weight of the evidence and 
substantiate the claim.  

The parties noted that the Board allowed the VA examiners' 
conclusions that the veteran did not have PTSD to be a 
substitute for the Board's and the RO's consideration and 
weighing of the evidence.  The parties found that given the 
presence of inservice stressors and the veteran's treatment 
for and diagnosis of PTSD at the VAMC PTSD clinic, there was 
a reasonable possibility that these records substantiated the 
veteran's claim.  The parties indicated that VA had to 
identify and associate the VAMC records of the veteran's 
treatment dated October 2000 to June 2001 into the claims 
file and readjudicate the claim.  

In accordance with the March 2007 Joint Motion, this matter 
must be remanded to obtain copies the missing VA treatment of 
all treatment records of the veteran for any medical 
treatment received between October 2000 and June 2001.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder copies of any treatment records 
relating to psychiatric treatment of the 
veteran from October 2000 to June 2001 
from the Pittsburgh VAMC.

2.  After completion of the above, 
readjudicate the claim on appeal.  If the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


